        Case 1:17-cv-00124-LLS Document 163 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION and                         Case No. 1:17-cv-00124-LLS

THE PEOPLE OF THE STATE OF NEW
YORK, by LETITIA JAMES,
Attorney General of the State of New York,

                  Plaintiffs,

                  v.                                           DECLARATION OF
                                                               GLENN T. GRAHAM
QUINCY BIOSCIENCE HOLDING
COMPANY, INC., a corporation;

QUINCY BIOSCIENCE, LLC, a limited
liability company;

PREVAGEN, INC., a corporation
d/b/a SUGAR RIVER SUPPLEMENTS;

QUINCY BIOSCIENCE
MANUFACTURING, LLC, a limited liability
company;

MARK UNDERWOOD, individually and as
an officer of QUINCY BIOSCIENCE
HOLDING COMPANY, INC., QUINCY
BIOSCIENCE, LLC, and PREVAGEN, INC.,

                  Defendants.



       I, Glenn T. Graham, declare as follows:

       1.     I am a member of the Bars of the States of New York and New Jersey, and am

special counsel with the law firm of Kelley Drye & Warren LLP. I submit this declaration in

support of defendants Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC,

Prevagen, Inc., Quincy Bioscience Manufacturing, LLC, and Mark Underwood’s (collectively



                                                 1
Case 1:17-cv-00124-LLS Document 163 Filed 03/05/21 Page 2 of 2
